DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 76-98 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
While the present specification discloses a connecting component, claim 76 recites the limitation “at least two connecting components with space provided between 


	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 76-95 are rejected under 35 U.S.C. 103 as being unpatentable over So et al., US 2014/0257515 (hereinafter So) in view of Vardi et al., US 20040133188 (hereinafter Vardi, the reference is provided by Applicant in the IDS submitted 07/31/2020)
Regarding instant claims 76, 84 and 93, So teaches a 3D system (figs 3 and 4) having a large capacity for implanting cell population into a mammalian host. The encapsulation devices/chambers (meet the channel). The reference states that the cell-free regions or folds in the 3-dimensional construct of the device can be perforated to allow host cell invasion, for example, allowing blood vessels to traverse through the perforations from either surface or side of the device and thereby increasing vascularization of the device and the cells therein [0215].
The devices are laterally connected to each other and separated by cell-free zones and/or welds (See FIGS. 13-14), (fig 3b; para [0146-0147] and, [0215]) wherein the first encapsulation device and the second encapsulation device each comprise a lumen for holding cells (encapsulation devices each comprises a lumen that holds cells), (fig 3, 5; para [0142], [0144]) and a vascularization membrane for each individual cell encapsulation chamber comprises a vascularizing membrane, para [0129 and 0147]. The reference teaches that in preferred embodiments the cell chamber has a matrix with a plurality of interconnected cavities or pores to disperse the living cells and to improve oxygen distribution inside the cell chamber [0021]. The reference also teaches that in one embodiment a substantially non-porous fitting is provided through which the cell-containing solution is introduced [0151] (both disclosures [0021 and 0151] meet the channel designed to deliver fluid and oxygen). Regarding independent claim 93, the an oxygen conduit or a means for conveying oxygen or oxygenated suspension or fluid towards the core of the cell chamber [0218]. Regarding instant claims 78, 85 and 95, So teaches that in preferred embodiments, the device comprises a biocompatible, immuno-isolating device that is capable of wholly encapsulating a therapeutically biologically active agent and/or cells therein [0111]. Note that the current claims do not exclude delivering an active agent. Further, the reference teaches that the device immune-isolates the transplanted cells form the host tissue [0113]; this is interpreted as the immune-isolates lies between the cells and the vascularization membrane to protect from the host’s tissue when vascularization starts after implantation. Regarding claims 77, 86 and 94, the reference teaches that any means for suturing the assembly e.g. sutures can be fabricated [0120] to prevent the mobilization of the device in the body. Note that the current claims’ language does not specify what would be the purpose of the suture; thus, the immobilizing suture in the prior art meet the claim.  
Regarding instant claims 79 and 89, So states that the device assemblies consist of one or two or more seals that further partition the lumen of the device [0121]. Further, the reference teaches that there are conduits, pipes or channels for transporting oxygen an oxygen conduit or a means for conveying oxygen or oxygenated suspension or fluid towards the core of the cell chamber [0218]. A silicone comprising membrane is “PermSelect” [0219]. A full description of the characteristics and permeability of PermSelect® used in the reference is attached to the current Office Action.  
So is deficient in including an oxygen generator and a sensor in the implantable device recited in claims 82, 83, 91 and 92. 
Vardi teaches device for implanting in the body. The device comprises a chamber containing cells. The device also comprises an oxygen generator for providing 
Thus, it would have been obvious to a person having ordinary skill in the art to include an oxygen generator and an oxygen sensor as disclosed by Vardi in the 3D device having a large capacity for implanting cell population into a patient and/or a therapeutic agent comprising a first encapsulation device and a second encapsulation device and are connected by a connecting component taught by So to ensure favorable oxygenation and avoid hypoxic changes for the cells. 

Response to Arguments
Applicant's arguments filed 08/11/2021 have been fully considered but they are not persuasive. 
The above 103(a) rejection is maintained in view of the new matter rejection under the 112, first paragraph above.  Until such rejection is resolved, the 103(a) rejection will be withdrawn and the allowability will be determined.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence 
                                                                                                                               
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN T TRAN whose telephone number is (571)272-0606.  The examiner can normally be reached on Monday-Friday, 8:30 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SUSAN T TRAN/Primary Examiner, Art Unit 1615